People v Johnson (2015 NY Slip Op 01669)





People v Johnson


2015 NY Slip Op 01669


Decided on February 25, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 25, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2013-02043
 (Ind. No. 2412/11)

[*1]The People of the State of New York, respondent,
vTerrance Johnson, appellant.


Lynn W. L. Fahey, New York, N.Y. (Bryan D. Kreykes of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Ruth E. Ross, and Veronica W. Ip of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Garnett, J.), rendered February 11, 2013, convicting him of rape in the third degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the trial court providently exercised its discretion in precluding him from cross-examining the victim about a past allegation of sexual abuse the victim had made against an ex-boyfriend because the defendant provided no basis for his contention that the prior allegation was false (see People v Mandel, 48 NY2d 952; People v Resto, 104 AD3d 709; People v Amaya, 103 AD3d 907).
The defendant's remaining contention is without merit.
SKELOS, J.P., HALL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court